DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Election/Restrictions
The restriction requirement is withdrawn in light of Applicant’s Remarks dated 04/22/2021.
Allowable Subject Matter
Claims 3-7, 9-13, and 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, prior art search did not return prior art references that anticipated or rendered obvious the recited limitations, either alone or in combination within the context of the whole claim: select a query pixel of the occupancy map frame; determine, based on a value of the query pixel, whether the query pixel is valid or invalid; in response to determining that the query pixel is valid, identify the query pixel as a first query pixel; and in response to determining that the query pixel is invalid, continue to inspect values of the pixels in the occupancy map frame until the first query pixel is identified, wherein an invalid pixel indicates that a pixel in the first frame that is positioned at the same location as the invalid pixel in the occupancy map frame, does not represents a geometric location of a point of the 3D point cloud, and wherein a valid pixel indicates that a pixel in the first frame that is positioned at the same location as the valid pixel in the occupancy map frame, represents a geometric location of a point of the 3D point cloud.
Claims 4-7 are also objected to for depending from claim 3.
Regarding claim 9, see treatment of claim 3 for reciting similar language.
Claims 10-13 are also objected to for depending from claim 9.
Regarding claim 16, see treatment of claim 3 for reciting similar language.
Claims 17-20 are also objected to for depending from claim 16.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mammou et al. (U.S. Pat. App. Pub. No. US 20190156520 A1; hereinafter "Mammou").

Regarding claim 1, Mammou teaches a decoding device for point cloud decoding (Mammou, Fig. 2B, ¶ [0064], decoding to get the spatial/geometry images (i.e., first 
a communication interface configured to receive a bitstream (Mammou, Fig. 7, ¶ [0348], network interface 740 for data exchange. Note: while Mammou does not expressly teach receiving a bit stream, the reference renders it obvious. For instance, it would have been obvious to one of ordinary skill in the art to modify Mammou to explicitly receive bitstreams because Mammou is capable of multiplexing (i.e., combining) various data into a single compressed point cloud information 204 (Mammou, ¶ [0062]) to send to a decoder (e.g., Mammou, ¶¶ [0216] and [0234]).); and
a processor operably coupled to the communication interface (Mammou, Fig. 7, ¶ [0344], processors 710) wherein the processor is configured to:
decode from the bitstream a first frame that includes pixels, wherein a portion of the pixels of the first frame represent geometric locations of points of a three-dimensional (3D) point cloud that are organized into patches corresponding to respective clusters of the points of the 3D point cloud (Mammou, Fig. 2B, ¶ [0064], video compression module 234 producing spatial images (i.e., first frames); ¶¶ [0003] and [0053], spatial (i.e., geometry) information indicating positions of points (i.e., geometric locations of points) in 3D space making up the point cloud; ¶¶ [0057] and [0058], decomposition into patches module 206 decomposes the point cloud into a set of patches (i.e., point cloud organized into patches)),
attributes, respectively, of the point cloud at a given patch location),
decode from the bitstream an occupancy map frame that includes pixels that identify the portion of the pixels in the first frame that represent the geometric locations of the points of the 3D point cloud (Mammou, Fig. 2B, ¶¶ [0063] and [0064], occupancy map decompression module 236 producing an occupancy map; ¶ [0206], occupancy map describing for each pixel of an image whether it stores information belong to the point cloud or padded pixels),
reconstruct the 3D point cloud using the first frame, the second frame, and the occupancy map frame (Mammou, Fig. 2B, ¶ [0064], decoder 230 includes a point cloud generation module 240, which reconstructs a point cloud based on patch images included in one or more image frames included in the received compressed point 
perform a single pass of the occupancy map frame to identify, based on a value of the pixels within the occupancy map frame, points of the reconstructed 3D point cloud that correspond to a subset of pixels in the first frame and the second frame that are positioned within a proximity threshold to a boundary of any of the patches (Mammou, Fig. 2B, ¶ [0064], smoothing filter; ¶ [0275], smoothing filter in the encoder and decoder using the occupancy map to detect boundary points which are defined as being points belonging to B0×B0 blocks; ¶ [0216], B0 can have different thresholds such as 1, 2, or 4).

Regarding claim 2, Mammou teaches the decoding device of claim 1, wherein the processor is further configured to:
identify, from the bitstream, geometry smoothing parameters or attribute smoothing parameters (Mammou, ¶ [0275], positions/attribute/texture smoothing parameters in the bit stream);
incrementally select the pixels of the occupancy map frame until all of the points of the 3D point cloud are identified as boundary points or non-boundary points, wherein the boundary points correspond to the subset of pixels in the first frame and in the second frame (Mammou, ¶ [0275], By exploiting the occupancy map, both the encoder and the decoder may be able to 
perform smoothing to the identified boundary points based on the geometry smoothing parameters or the attribute smoothing parameters (Mammou, ¶ [0275], smoothing filter may be applied to the reconstructed point cloud).

Regarding claim 8, see treatment of claim 1.

Regarding claim 14, Mammou teaches an encoding device for point cloud encoding (Mammou, Fig. 2A, ¶ [0057], point cloud encoder including, among other things, decomposition into patches module 206, packing module 208, spatial image generation module 210, texture image generation module 212, and attribute information generation module 214, occupancy map compression module 220, and auxiliary patch information compression module 222), the encoding device comprising:
a processor configured to:
generate, for a three-dimensional (3D) point cloud, a first frame that includes pixels, wherein a portion of the pixels of the first frame represent geometric locations of points of the 3D point cloud that are organized into patches corresponding to respective clusters of the points of the 3D point cloud (Mammou, Fig. 2A, ¶¶ [0057] and [0058], decomposition into patches module 206 decomposes the point cloud into a set of patches; ¶¶ [0003] and [0053], spatial (i.e., geometry) information indicating positions of points (i.e., geometric 
generate a second frame that includes pixels, wherein a portion of the pixels of the second frame represent attribute information of points of the 3D point cloud, and positions of the pixels in the second frame correspond to respective positions of the pixels in the first frame (Mammou, ¶ [0060], attribute image generation 214 generating 2D patch images (i.e., second frames) associated with the geometry/texture/attributes, respectively, of the point cloud at a given patch location),
generate an occupancy map frame that includes pixels that identify the portion of the pixels in the first frame that represent the geometric locations of the points of the 3D point cloud (Mammou, ¶ [0061], an occupancy map (e.g., binary information describing for each pixel or block of pixels whether the pixel or block of pixels are padded or not) may be generated and compressed; ¶ [0206], occupancy map describing for each pixel of an image whether it stores information belong to the point cloud or padded pixels),
encode the first frame to generate a geometry sub-stream, the second frame to generate an attribute sub-stream, and the occupancy map frame to generate an occupancy map sub-stream (Mammou, Fig. 2A, ¶ [0057], see the three arrows from modules 210, 212, and 214 to module 216 as the three sub-streams. For broadest reasonable 
in response to decoding the geometry sub-stream, the attribute sub-stream and the occupancy map sub-stream, reconstruct the 3D point cloud using the first frame, the second frame and the occupancy map frame (Mammou, Fig. 2B, ¶ [0064], decoding to get the spatial/geometry images, attributes images, and occupancy map to generate the point cloud),
perform a single pass of the occupancy map frame to identify, based on a value of the pixels within the occupancy map frame, points of the reconstructed 3D point cloud that correspond to a subset of pixels in the first frame and in the second frame that are positioned within a proximity threshold to a boundary of any of the patches (Mammou, Fig. 2B, ¶ [0275], encoder and decoder using the occupancy map to detect boundary points which are defined as being points belonging to B0×B0 blocks; ¶ [0216], B0 can have different thresholds such as 1, 2, or 4), and
combine the geometry sub-stream, the attribute sub-stream and the occupancy map sub-stream to generate a bitstream (Mammou, ¶ [0062], encoded video images, encoded occupancy map information, and encoded auxiliary patch information may be 
a communication interface operably coupled to the processor, the communication interface configured to transmit the bitstream (Mammou, ¶ [0062], providing multiplexed (combined) to recipient; ¶ [0348], network interface).
	
Regarding claim 15, see treatment of claim 2.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU NGUYEN whose telephone number is (571)270-3982.  The examiner can normally be reached on 9AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Zimmerman can be reached on (571) 272-7653.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VU NGUYEN/Primary Examiner, Art Unit 2619